DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/06/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Status of claims in the instant application:
Claims 1-13 and 15-20 are pending.
Claim 14 has been canceled.
Claims 1, 4, 9, 10, 12, 17 and 18 have been amended.
No new claim has been newly added.
Response to Arguments
Applicant’s arguments, see page [6-7] of the remarks filed on 05/22/2022, with respect to rejections of claims under 35 USC 103 have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed, but they are renumbered as claim 1-19.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 05/22/2022  in response to office action mailed on 04/01/2022. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
US-PGPUB 2020/0051015 A1 (Davis et al.): Davis discloses a shipping package (1) comprises an enclosure for receiving content within, a closure (14) for sealing the enclosure, a label comprising shipping information, a network module (380), a sensor module (382), and a battery module (384). The battery module provides power to the network module and the sensor module. The sensor module (382) providing location information to the network module, the network module transmits a shipping status message to an external device.
The present technology relates to the tracking and/or monitoring of packages and specifically to the use of a smart tracking device or package and package operating, networking, communications, shipping, logistics and transactions platform to enable sophisticated and responsive tracking technologies.
US-PGPUB 2019/0098467 A1 (Fonk et al.): Fonk discloses an environmental sensor device includes a processor unit, a monitor module for monitoring and collecting data corresponding to an environmental parameter, a radio module configured to enable wireless communication of the data to a remote system, and logic executable by the processor unit to convert the collected data into an unstructured supplementary service data (USSD) message. The radio module is configured to transmit the USSD message to a remote data processing system.
	US-PGPUB 2019/0019144 A1 to Gillen (Gillen): Gillen discloses methods and systems for verifying physical proximity of counterparties in digital asset transfers. A sender device receives a recipient hash and a recipient address are received, where recipient hash is generated by the recipient device based on each of the associated recipient address and a first set of location parameters. The sender device obtains a second set of location parameters that corresponds to a detected physical location thereof. The sender device employs the obtained second set of location parameters to decipher the recipient hash, and generates a request to transfer a digital token from a sender address associated with the sender device to the recipient address based on a determination that the deciphered recipient hash corresponds to the received recipient address.
US-PGPUB 2019/0349204 A1 (Enke et al.): Enke discloses systems for the production, communication, routing, service, authentication, and consumption of cryptographically authenticable contextual content produced by cryptographically authenticable devices; example implementations of the architecture for a Trusted Contextual Content Device which produces Trusted Contextual Content; and example implementations of the architecture for a Trusted Drone Device which produces Trusted Contextual Content. For example, some of the methods used may include accessing a first set of sensor data from one or more sensors; receiving, a first trusted contextual content that includes a first digital signature; generating a data structure including the first trusted contextual content and data based on the first set of sensor data; signing the data structure using a signing key to generate a second trusted contextual content including a second digital signature; and storing or transmitting the second trusted contextual content.
US-PGPUB 2018/0313798 A1 (CHOKSHI et al.): CHOKSHI discloses a method, comprising receiving, by a computing system, sensor data from a first sensor unit at a first location, converting, by the computing system, the sensor data into a standardized format, receiving, by the computing system, additional data corresponding to a first parameter at the first location and forecast data corresponding to the first parameter at the first location, generating, by the computing system, predicted future sensor data based on a comparison between the additional data, the sensor data, and the forecast data, writing, by the computing system, the sensor data, the additional data, and the predicted future sensor data into a blockchain ledger, and submitting, by the computing system, the ledger to a distributed blockchain database.
The present disclosure relates to monitoring environmental parameters and, in some embodiments, trading environmental parameter allowances, and more specifically, to methods and systems for collecting, analyzing, acquiring and storing environmental parameter data in a distributed database that maintains a growing list of ordered records.
US-PGPUB 2018/0336515 A1 (Mehring et al.): Mehring discloses computer-implemented method, according to one embodiment, includes receiving, over a network, one or more sensor-recorded data elements related to information selected from the group consisting of: product identification, condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with a consumer product at a particular time and/or place. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger.
The present invention relates to process and condition monitoring, and more particularly, this invention relates to recording and validation of the results of such monitoring using a blockchain.
However, none of the prior arts of record, alone or in combination, discloses the combination of limitations of the amended independent claims 1, 9 and 17; specifically they do not disclose the combination of claim limitations as recited in amended independent amended claims, “a network interface configured to receive encrypted tag data that is read by a reader from a tag associated with a physical object and signed with a key assigned to the tag by a blockchain network, wherein when the reader is trusted, the reader signs the key and sends the tag data, and when the reader is untrusted, the tag sends a challenge to the blockchain network and when a correct response from the blockchain network is received, the tag passes the tag data through the reader”.
Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed because of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434